Citation Nr: 0419001	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  04-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Paul, Minnesota


THE ISSUE

Entitlement to a separate 10 percent disability rating 
for each ear pursuant to the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003), for the veteran's 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars 
of the United States


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel







INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from March 1943 to January 1946.  His awards 
and decorations included the Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota.  

The RO denied entitlement to separate 10 percent 
disability rating for each ear pursuant to the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), for the 
veteran's bilateral tinnitus.

In July 2004, a Deputy Vice Chairman of the Board granted 
the veteran's motion to have his case advanced on the 
Board's docket in view of the veteran's age.  38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900 (c) (2003).


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
evaluation allowed for his tinnitus pursuant to the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2003).

2.  VA's Office of the General Counsel has determined 
that separate ratings for tinnitus for each ear may not 
be assigned pursuant to Diagnostic Code 6260 or any other 
diagnostic code.




CONCLUSION OF LAW

The veteran's claim for separate 10 percent disability 
evaluations for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003) for his 
bilateral tinnitus is denied as a matter of law.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107A, 7104(c) (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, Diagnostic Code 
6260 (2002) and as amended at 68 Fed. Reg. 25823, May 14, 
2003; Sabonis v. Brown, 6 Vet. App. 426 (1994); 
VAOPGCPREC 2-03.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the 
average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions 
in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability 
is necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.2, 4.41, the regulations do not give past 
medical reports precedence over current findings where 
such current findings are adequate and relevant to the 
rating issue.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); Powell v. West, 13 Vet. App. 117 (1999). 

Both the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the 
same manifestation under different diagnoses are to be 
avoided.  38 C.F.R. § 4.14.

Tinnitus, recurrent 10 percent.  Note (1): A separate 
evaluation for tinnitus may be combined with an 
evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head. Note (3): Do not evaluate objective 
tinnitus (in which the sound is audible to other people 
and has a definable cause that may or may not be 
pathologic) under this diagnostic code, but evaluate it 
as part of any underlying condition causing it.  
38 C.F.R. § 4.87 (2003), as amended at 68 Fed. Reg. 
25823, May 14, 2003.

Diagnostic Code 6260 (currently codified at 38 C.F.R. 
§ 4.87), as in effect prior to June 10, 1999, and as 
amended as of that date, authorized a single 10 percent 
disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  

Separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  
VAOPGCPREC 2-03.

The Board shall be bound in its decisions by the 
regulations of the Department, instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to 
time readjust this schedule of ratings in accordance with 
experience.  

To accord justice, therefore, to the exceptional case 
where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-
schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The 
governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence 
is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue 
material to the determination of the matter, the 
Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.3 (2003). 


Analysis

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), among other 
things, redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The change in the law is applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 
2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to 
their claims.  See the former version of 38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.103(a) (2003).  

The recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

VA has published implementing regulations now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA would be clearly applicable to this pending 
claim if the effective date of the new law were the sole 
consideration.  

However, though seemly ubiquitous in its application, 
this case presents one of the judicially recognized 
exceptions.  

Here the extant law regarding compensation for tinnitus 
controls the appellant's situation and no amount of 
assistance or additional notice from VA will change the 
outcome.  See generally, Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (holding that statutory interpretation 
questions not affected by enactment of VCAA).  See also 
Kane v. Principi, 17 Vet. App. 103 (2003) (extending 
nonapplication to regulatory interpretation questions).  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  



Regarding argument referencing the VCAA, the Board 
directs the representative's attention to VAOPGCPREC 2-04 
wherein the VA General Counsel concluded that under 38 
U.S.C.A. § 5103(a), VA is not required to provide notice 
of the information and evidence necessary to substantiate 
a claim for separate disability ratings for each ear for 
bilateral service-connected tinnitus because there is no 
information or evidence that could substantiate the 
claim, as entitlement to separate ratings is barred by 
current Diagnostic Code (DC) 6260 and by the previous 
versions of DC 6260 as interpreted by a precedent opinion 
of the General Counsel that is binding on all Department 
officials and employees.  See also VAOPGCPREC 5-04.

Turning to the merits of the claim, this matter turns on 
the application of law, as the facts are not in dispute.  
Basically, the 10 percent evaluation resulted from the 
rating decision in January 2003 wherein the RO denied 
entitlement to separate 10 percent disability rating for 
each ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2003), for the veteran's bilateral 
tinnitus.

Although the representative in June 2004 "included" a 
separate evaluation for tinnitus in each ear in styling 
the appeal as a claim for increase, the only argument was 
directed to the separate evaluation.  

Thus, the Board's discussion of the merits will be 
limited to the argument for a separate evaluation that, 
in essence, incorporates the theory of an increased 
rating.

The rating the veteran currently receives is the maximum 
schedular evaluation for unilateral or bilateral tinnitus 
and the statement of the case explained, in essence, that 
the grant of service connection and the 10 percent 
evaluation recognized a unilateral or bilateral disorder.

The argument for a higher rating as reflected in the 
representative's presentations is grounded generally in 
the holding in Wanner v. Principi, 17 Vet. App. 4 (2003) 
and its interpretation of the regulations, specifically 
section 4.25(b) and the applicable diagnostic code in the 
rating schedule.  The holding in Wanner v. Principi, 
No.03-7169 (Fed. Cir. June 2, 2004) does not affect the 
matter on appeal.

The Board will rely on the reasoning the VA General 
Counsel provided in the precedent opinion, VAOPGCPREC 2-
03 as it disposes of the claim grounded on an increased 
schedular evaluation and responds adequately to the 
various legal arguments made on appeal.  

Therein the VA General Counsel explained that neither the 
prior nor the amended regulation contained any language 
suggesting that a separate tinnitus rating could be 
awarded for each ear, nor does any other rating schedule 
provision in effect prior to or after 1999 suggest that 
such separate ratings may be awarded.  

For example, 38 C.F.R. § 4.124a, Diagnostic Code 8046, 
has long provided that, for purposes of rating cerebral 
arteriosclerosis, "[p]urely subjective complaints such 
as headache, dizziness, tinnitus, insomnia and 
irritability . . . will be rated 10 percent and no more 
under diagnostic code 9305."  In such cases, the 
condition of tinnitus is taken into account as a rating 
factor which may give rise to a maximum 10% disability 
rating without regard to whether the condition is 
unilateral or bilateral in nature.  

The VA General Counsel found that the final amended rule 
published in May 2003 pointed out that the intended 
effect of this action is to codify current standard VA 
practice by stating that recurrent tinnitus will be 
assigned only a single 10 percent evaluation whether it 
is perceived in one ear, both ears, or somewhere in the 
head.  As was stated in the notice of proposed 
rulemaking, the amendment involved no substantive change 
and was consistent with current practice.  



Thus, the amendment restated in more explicit terms the 
rule reflected in prior VA regulations that only a single 
10% rating for tinnitus is authorized regardless of 
whether tinnitus is perceived as unilateral, bilateral, 
or in the head.  

The VA General Counsel explained that the 1999 amendment 
did not reflect any change in view as to the nature of 
tinnitus itself.  

Thus, the most recent amendment to DC 6260 in 2003 
definitively stating that only a single 10% disability 
rating is authorized for tinnitus merely restates the law 
as it existed both prior to and after the 1999 amendment.  

Accordingly, the rule that only a single 10% disability 
rating is authorized for tinnitus regardless of whether 
the tinnitus is perceived as unilateral, bilateral, or in 
the head is for application in cases arising both before 
and after the 1999 amendment.  This opinion implicitly 
considered the application of section 4.25(b).  

This conclusion is consistent with other authority 
pertaining to the assignment of multiple ratings.  The 
assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14 (2003); 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

As the General Counsel's opinion makes clear, the disease 
entity of "tinnitus" has but one symptom--the perception 
of sound in the brain without acoustic stimulus.  Because 
tinnitus does not produce separate and distinct symptoms, 
the assignment of separate ratings for the right and the 
left ear is not appropriate.  

In addition, the Board observes that legal precedent 
supports this construction of the rating scheme.  See 
Cromley v. Brown, 7 Vet. App. 376, 378 (1995) where a 
claimant with bilateral tinnitus sought an increased 
rating, the United States Court of Appeals for Veterans 
Claims (CAVC) observed, "the appellant is already rated 
at 10%, the highest level possible under the regulations 
for tinnitus".  

Contrary to the veteran's argument, the General Counsel's 
opinion did not give the June 2003 regulation change 
retroactive effect.  To the contrary, the opinion merely 
found that the prior versions of Code 6260 compelled the 
same adjudicative result.  The General Counsel found 
expressly that the June 2003 amendment brought about no 
substantive change of law.  Even if the Board agreed with 
the veteran's lengthy analysis of why the legal basis for 
the General Counsel's opinion should be rejected, the 
opinion is binding on the Board.  

The Board is not free to accept or reject General Counsel 
opinions on its own motion.  Rather, a federal statute 
expressly requires that the Board "shall be bound in its 
decisions by...the precedent opinions of the chief legal 
officer of the Department."  38 U.S.C.A. § 7104(c) (West 
2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  

The Board is not free as a matter of law to reject the 
General Counsel's finding that bilateral tinnitus 
comprises a single disability for VA rating purposes 
under all of the versions of Code 6260.  

The CAVC has held that where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994); see also Shields v. Brown, 8 
Vet. App. 346, 351-52 (1995).  

Accordingly, as the veteran is in receipt of the highest 
rating for tinnitus allowed by law, the appeal the appeal 
for separate ratings must be denied as a matter of law.  

Thus, there is no basis for a higher award under the 
rating schedule.  Although the Board appreciates the 
argument on behalf of the appellant, the Board is bound 
by the precedent opinion of the VA General Counsel that 
addresses the matter at hand.  38 U.S.C.A. § 7104(c).

In evaluating the veteran's claim, the Board has 
considered his request for a VA examination to determine 
the nature and extent of his tinnitus.  VA examinations 
are authorized in those situations where the medical 
evidence accompanying the claim is not adequate for 
rating purposes.  38 C.F.R. § 3.326 (2003).  As noted in 
VAOPGCPREC 2-03, however, the nature of tinnitus is well 
settled.  It is a single disease entity regardless of how 
it is perceived.  A VA examination is not going to change 
that fact; and therefore, there is no need to order such 
an examination to further evaluate the veteran's claim.

The Board has also considered the veteran's claim with 
respect to the CAVC's decision in Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, the United States 
Court of Appeals for the Federal Circuit has overruled 
Karnas, to the extent it conflicts with the precedents of 
the Supreme Court and the Federal Circuit.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Moreover, the VA General Counsel has indicated that 
pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is 
issued while a claim is pending before VA, VA must first 
determine whether the statute or regulation identifies 
the types of claims to which it applies.  If the statute 
or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending 
when it took effect would produce genuinely retroactive 
effects.  

If applying the new provision would produce such 
retroactive effects, VA ordinarily should not apply the 
new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-
03.  

As noted above, the regulatory changes to the rating 
schedule produced no substantive differences and did no 
more than codify a standard practice of the VA.  
Therefore, it cannot be said that application of the 
changes would produce retroactive effects.  Accordingly, 
the veteran's citation of Karnas is of no force or effect 
in assigning more than a single disability evaluation for 
tinnitus.

In light of the foregoing, a schedular rating in excess 
of 10 percent for tinnitus is not warranted.  
Accordingly, the appeal is denied.


Extraschedular Consideration

In arriving at this decision, the Board has considered 
the possibility of referring this case to the Director of 
the VA Compensation and Pension Service for possible 
approval of an extraschedular rating.  38 C.F.R. 
§ 3.321(b)(1) (2003).  

The evidence, however, does not show such an exceptional 
or unusual disability picture, with such related factors 
as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.  Id.  

Rather, the record shows that any impairment in the 
veteran's ability to work, due solely to tinnitus, is 
already contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (the disability rating itself is recognition that 
industrial capabilities are impaired).  Absent competent 
evidence to the contrary, the Board finds no reason for 
further action under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a separate 10 percent disability rating 
for each ear pursuant to the provisions of 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2003), for the veteran's 
bilateral tinnitus is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



